UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1018


JESSE JAMES JETER,

                Plaintiff - Appellant,

          v.

PALMETTO HEALTH, doing business as Palmetto Health Internal
Medicine Center,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:10-cv-02832-CMC)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse James Jeter, Appellant Pro Se.     Mason Abram Summers,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesse James Jeter appeals the district court’s order

accepting in part the recommendation of the magistrate judge and

granting summary judgment against Jeter’s claims, which arose

under the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-

12213 (West 2005 & Supp. 2012).             We have reviewed the record and

find    no    reversible    error.     Accordingly,      we    affirm     for   the

reasons stated by the district court.             Jeter v. Palmetto Health,

No. 3:10-cv-02832-CMC (D.S.C. Dec. 14, 2012).                    To the extent

that Jeter’s informal reply brief contains a motion to amend a

motion that he had previously filed in the district court, we

deny his request.          We dispense with oral argument because the

facts   and    legal    contentions    are    adequately      presented    in   the

materials      before   this   court   and    argument   would    not     aid   the

decisional process.



                                                                          AFFIRMED




                                        2